OFFICE   OF THE ATTORNEY   GENERAL   OF TEXAS
Hon.   Arthur   Steblfa& PIa8 8



            The apInIon held that
           __                 _.. 8Inae the_lkmrd of gdgsntr
PBS tasted by the statute with the ooatrol and nmapgemmt
of University   lands, It bad authority to yent th4 eme-
meat In question.
               In Opinion So. 1986, dated YQrah ld 1919, end
printed et pafie 512, et seq., of the SIemalel Report of
the Attorney Gsneral for 1918-1920, It was held that tti
dlfftrlottrusteee 537 lease s portion of a sohool lot r0r
011 aed gas purposes when the 8~8 Is not neoded ior eohtsol
purposea     and the oonduot or the school is aoQ Interfered
With. xo reoogaiza, hOreretr,that s lease ror oil aad
gas p u r p o su wo u lb b e l se10 aothorlsed br Artlale 27SS,
iarra, while aa eaaemeat mu16 not aoaatltute a sale.
~OWOYO~. the orriaionlest -nti0a0a         altee the ease of
Rye      Iiids~ond~nt   Sahaol Dletriat v. Rinehart, 159 slur.
       . (Trlt of error refused).-here the aaurt held that
8 iebi     by the tr98tUe      Or 8~i%h00i di#tri&  Of s pOX+tiOR
of the rahaa2 oampas for s baaseballolub uss talld.
          In eaot+er opfafoa by thi8 Deperiamnt, deted
October 28, 1915, and prInted at pee 505 of the BiOIUIiS].
Report ior 1914-1916, it rae held that the trustees  of a
sohwl Untriot were autborlzed ta lease to a lodes s
portion of the sohool bulldin~ iasofar aa the uses to ahlah
suoh property is put would not aonfliat with its ase as
school property.
          Va believe that the proper sahoal wthorlties
bare the 8x&e authority to ouaats tk ~eabemeatin que%tIon
thst It has to leas8 property of the sohaol distriot.
         ArtIala 2754, Rs+Ised Civil Statutea, reads
as follasie:
            *All   sohool   bon&es emoted,   ~round8
       purchased or leased rot 6 sahool &IstrIot,
       and all other property belongFag thereto,
       shall be under the aoatrol or the district
       trustees of suoh dIstrlot.*
          While this artlale 2s plaoed under 8ubdirisIorr.
                                          .
1 of Chapter lS, TItle 49, headed *Coanoa ;ahool DIstrIotsP,
navertheless, In view of the raot that the orlsinal aat ai
1905 frostrhloh It Ia taken together with tbs two deolslam
above aeatloaed, the #am rule eppllea to independent  sohool
     .         1




     BOA. Arthur st.ehlIAg, Rag8 R



     dIstrIote as eel1 as oomon sohool distriots, that Is,
     the tru8teeS Of fAd8g8ndent school dfrrtriots have tbd
     apatrol and aanagement of the property of the dlstrlot.

               Article 2753, ReoI8ed Clvfl Statutea,,raada
     as fO11OW8:

                             "The trustees of any sohool dIstr.Iot,
               upon the order of the county trustee8 pre-
               scribing th8 tsrslrrtheX'%Of, whaA deemed ad-
               visable, my make sale of any property belong-
               ing to aaid school distriat, and apply the
               proaeeds to the purohese of necasaary grouuda,
               or to the bulldin& or repairing of lohoolhow8s,
               41 plaoe the prooeeds to the oredlt of the
               available sohool fund of the dIstrI0t.e

                 Artiele 2683, Retissd ClvIl Statutes, pertsln-
     lng   to t&o powers of oounty rohool trustee@, prorides 88
     r0ii0ws        I
                    "The County sohool trustees of eaoh-
               aounty shall oonstltute a body oorporate,
               b+ the nams of the aountp school trustee8 of
               -I       ~~



                                    oounty, ,State~of~T&as~ en&In
           ?&at name ma$ aoqulre and hold real and per-
           sonal property, &AS and be tied, and may-m-
           oeire bequests and dOAatiOAS or other moneys
           or innUs ooming legally Into their hands, end
           m8y perform other 80t8 for ths prOmOtfOA Ox
           aduoation IA the cotmty. I'he title to any
           sohool property beloAglAg to the aouAty, the
           tltls of whfah has hCr8tOfOre been vested in
           the oounty judge and his eucoe88ors In oiflce,
           or any sohool property that my be ,aoquir8d,
           shall vest In the aounty school trustee% and
           their suooeaaora in oftioe for publiq tree
           sohool purposes."

              You are advised that It Is our opfnlm that
    the 8ChOO1 trustees h8v9 authorfty to exeoute the ease-
    aeAt In quo&ion, but as to those diet&iota aorPiAg under
    the juriadfotion of the oounty truatoen, the easemAt
    should be epprored by suoh truataes.

                                            Yours very truly
APPRCVE~AUG 24, 1939

h2-2Lh.d
ATTORNEY GENERAL 02 TEXAS